In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus regarding an expedited election matter and was considered in a manner prescribed by law. Upon consideration thereof,
IT IS ORDERED by the court that, upon the authority of State ex rel. Hawkins v. Cuyahoga Cty. Bd. of Elections (1971), 28 Ohio St.2d 4, 57 O.O.2d 63, 274 N.E.2d 563, the writ of mandamus be, and hereby is, denied.
IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed.
Douglas, Acting C.J., Wright, Resnick, F.E. Sweeney and Cook, JJ., concur.
Pfeifer, J., dissents.
Moyer, C.J., not participating.